DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 12/8/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claim 1-5, 16, 25, 31, 33, 35, 37, 52-54, 56, 57, 59, 60, 65, 66, and 69-73 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Knollenberg et al. U.S. PGPUB No. 2003/0235926 discloses a plurality of different embodiments of the real-time analyzer (FTA in figure 15), but does not explicitly disclose that the real time analyzer may be one of the claimed types of optical particle counter.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a flow system configured such that upon detection of one or more analytes in a fluid by one of the claimed optical particle counters, said flow system directs fluid to a sampler comprising an impinger, impactor, filter, or sorbent tube for sampling. 

-1week-1.

Regarding independent claim 52; claim 52 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-5, 25, 31, 33, 35, 37, 54, 56, 57, 59, 60, 65, 66, and 69-73; these claims are allowable at least for their dependence either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881